Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed 25 May 2021 are acknowledged. The objections to the specification, the objections to the drawings, and the Claim 6 rejection under 35 USC § 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because of the new ground of rejection relying on the same prior art in further view of newly discovered art, to address the newly added limitations and claims not previously treated on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The specification teaches that the resin layer may be a curable resin or a thermoplastic resin and further discloses that more specifically, the material of the resin layer may be a silicone resin (see [0063]). Therefore as newly amended Claim 1 recites “wherein the resin layer comprises a silicone resin”, Claim 4 reciting “wherein the material of the resin layer comprises a curable resin or a thermoplastic resin” fails to further limit the resin layer. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170352923 Al to Iwano et al. (previously cited), hereinafter referred to as “IWANO” and further in view of US 2018/0358592 A1 to Park et al. (relying on For Priority 1 Apr 2016, newly cited by Examiner), hereinafter referred to as “PARK”.
Regarding Claim 1, IWANO teaches an all-solid-state battery 10 comprising: 
a cell laminate including two or more unit cells (see laminated battery 10 in [0052]), and 
a resin layer covering a side surface of the cell laminate (see cured resin 7 on the side surface of laminated battery 6 in [0077]; see also FIG 5B), 
wherein each unit cell comprises a positive electrode current collector layer (see collector layer 1 in [0060] with positive electrode mixture layer 2 laminated thereon), a positive electrode active material layer (see positive electrode mixture layer 2), a solid electrolyte 5, a negative electrode active material layer (see negative electrode mixture layer 3), and a negative electrode current collector layer (see collector layer 1 in [0065] with negative electrode mixture layer 3 laminated thereon) laminated in this order (see particularly annotated FIG 9B), 

    PNG
    media_image1.png
    304
    658
    media_image1.png
    Greyscale

wherein at least one of the positive electrode current collector layer or negative electrode current collector layer (see collector layer 1), positive electrode material layer 2, solid electrolyte layer 5, and negative electrode material layer 3, is protruded relative to the other layers to form protruding layers protruded from side surface of cell laminate (see laminated battery 6; see teaching in [0052], and a gap (see clearance X) is formed between the protruding layers.
IWANO is silent to the resin layer being silicone resin and is further silent to the ratio of the compressive modulus of the resin layer to the compressive modulus of the cell laminate is 0.4 or less. 
PARK is relied upon for its teaching of silicone resins being generally known curable resins usable for battery cells. One having skill in the art as of the effective filing date of the 
The Examiner further notes that the prior art teaching the material of the resin layer being preferably silicone resin (see PARK [0052-0054]) and further teaches a substantially identical laminate structure (see annotated FIG 9b of IWANO; see further IWANO [0122-0123]). Therefore, since there is no material distinction between the claimed cell laminate and resin layer, it could be reasonably argued that the claimed ratio of the compressive modulus of the resin layer to the compressing modulus of the cell laminate would be expected to be 0.4 or less.
Regarding Claim 2, IWANO teaches the all-solid-state battery according to Claim 1, wherein the negative electrode active material layer being an alloy-based negative electrode active material (see negative electrode mixture layer 3 comprising lithium alloy in [0066]).
Regarding Claim 4, IWANO teaches the material of the resin layer being a curable resin (see [0077-0078]) or a thermoplastic resin (see [0074]). 
Regarding Claim 5, IWANO teaches the all-solid-state battery is being an all-solid-state lithium secondary battery (see [0061; 0066]). 
Regarding Claim 6, IWANO teaches the cell laminate being restrained in the lamination direction (see laminated battery 6 having both end surfaces in the lamination direction being pressed by upper cover member 50b and lower bottom surface 50a in [0122-0123]).
Regarding Claim 7, IWANO is silent to a restraint pressure of the restraint being 1.0 MPa or more; however, the Examiner notes this as a product-by-process limitation. As IWANO teaches a cell laminate being restrained in the lamination direction (see laminated battery 6 .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723